Order entered February 14, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-00082-CV

                  IN RE ARLENE PEREZ-MERINO, Relator

          Original Proceeding from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-05597

                                    ORDER
                  Before Justices Schenck, Reichek, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We also DENY relator’s January 28, 2022 motion for leave to

file a petition for writ of mandamus.




                                             /s/   AMANDA L. REICHEK
                                                   JUSTICE